IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                                   AT JACKSON



BURTON WELCH,                                           )
                                                        )
         Petitioner,                                    ) C. C. A. NO. 02C01-9807-CC-00222
                                                        )
vs.                                                     ) LAKE COUNTY

STATE OF TENNESSEE,
                                                        )
                                                        ) No. 98-7802
                                                                                         FILED
                                                        )
         Respondent.                                    )                    October 15, 1998

                                                                                         Cecil Crowson, Jr.
                                                                                         Appellate C ourt Clerk

                                                      ORDER



                  This matter is before the Court upon motion of the state to affirm the

judgment of the trial court by order rather than formal opinion. See Rule 20, Rules of

the Court of Criminal Appeals. This case represents an appeal from the trial court’s

denial of the petitioner’s petition for writ of habeas corpus. On December 17, 1996, the

petitioner pled guilty to four counts of sale of cocaine under 0.5 grams and received a

six year sentence. No appeal was taken. In his present petition, the petitioner claims:

1) the chancellor lacked jurisdiction to render judgment in this case; 2) his arrest was

the result of an unlawful entrapment; 3) he received ineffective assistance of counsel;

and 4) the convicting evidence was insufficient.1 The trial court found that these

allegations are not proper subject for habeas corpus relief.



                   Habeas corpus relief is available in Tennessee only when “it
                   appears upon the face of the judgment or the record of the
                   proceedings upon which the judgment is rendered” that a
                   convicting court was without jurisdiction or authority to
                   sentence a defendant, or that a defendant’s sentence of
                   imprisonment or other restraint has expired.

Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). Pursuant to T.C.A. § 17-2-203

(Repealed 1997), the chancellor had jurisdiction to render the judgments in this case.

Though recently repealed, this statute was in effect on the date of judgments in this



         1
           The petitioner makes the additional argument on appeal that the judgm ents do not specify
und er wh ich st atute he wa s co nvicte d. Sin ce th e pet itione r failed to rais e the issue below , this C ourt is
preclud ed from conside ring it on app eal. See T.R.A.P. 36(a). Nonetheless, this argument is without
merit. The judgments clearly state the crime for which the petitioner was convicted.
case. Additionally, the judgments in this case clearly establish that the convicting court

had jurisdiction to convict the petitioner of an existing criminal offense, i.e., the sale of

cocaine under 0.5 grams. Nor has the petitioner’s sentence expired. Review of the

other claims raised by the petitioner would necessarily involve investigation beyond the

face of the judgment or record, and they are, therefore, inappropriate for consideration

in a habeas corpus proceeding.



              Accordingly, for the reasons stated above, it is hereby ORDERED that the

state’s motion is granted and the judgment of the trial court is affirmed in accordance

with Rule 20, Rules of the Court of Criminal Appeals.




                                            _________________________
                                            PAUL G. SUMMERS, JUDGE



                                            _________________________
                                            DAVID G. HAYES, JUDGE



                                            _________________________
                                            JOE G. RILEY, JUDGE




                                               2